Citation Nr: 0941462	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  07-16 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the Veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1954 to January 
1974.  The Appellant is the surviving spouse of the Veteran.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

In October 2008, the Board remanded this claim for additional 
development.  That development having been completed, the 
claim is now ready for appellate review.


FINDINGS OF FACT

1.  The Veteran died in February 2006 at the age of 70. The 
cause of death was congestive heart failure due to coronary 
artery disease with diabetes mellitus II listed as a 
significant condition contributing to death. 

2. At the time of the Veteran's death, service connection was 
in effect for residuals of a fracture of the left lateral 
tibial plateau, evaluated as non compensable.  

3.  Hypertension, which was diagnosed in service, as likely 
as not caused coronary artery disease and congestive heart 
failure. 


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
warranted. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant seeks service connection for the cause of the 
Veteran's death.

In the interest of clarity, the Board will address the 
pertinent law and regulations and their application to the 
facts and evidence.

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2009).  In this 
case, the Board is granting in full the benefit sought on 
appeal.  Consequently, the Board finds that any lack of 
notice and/or development, which may have existed under the 
VCAA, cannot be considered prejudicial to the Appellant, and 
remand for such notice and/or development would be an 
unnecessary use of VA time and resources.  Accordingly, the 
Board will proceed to a decision on the merits as to the 
issue on appeal.

II.  Entitlement to Service Connection for the Cause of the 
Veteran's Death

Service connection for the cause of a Veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a).  For a service-connected disability to 
be the principal cause of death, it must singly or with some 
other condition be the immediate or underlying cause, or be 
etiologically related.  38 C.F.R. § 3.312(b).  For a service-
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c). 	 

Within this framework, the Board must consider the laws that 
otherwise govern the issue.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may be awarded 
for a "chronic" condition when a disease defined by statute 
or regulation as a chronic disease manifests itself and is 
identified as such in service, and the Veteran presently has 
the same condition.  38 C.F.R. § 3.309.

Having carefully considered the Appellant's claim in light of 
the record and the applicable law, the Board concludes that 
service connection is warranted and the appeal will be 
granted.

The Veteran died in February 2006 and the death certificate 
lists his immediate cause of death as congestive heart 
failure due to coronary artery disease with diabetes mellitus 
II as a significant condition contributing to death.  The 
Veteran was service connected for a fracture of the left 
lateral tibial plateau.  

In October 2008, the claim was remanded to obtain a medical 
opinion to determine whether the Veteran's renal failure was 
a contributory cause of death.  In March 2009, an opinion was 
obtained.  The examiner opined that the Veteran's coronary 
artery disease and congestive heart failure were more likely 
caused by diabetes and hypertension.  The examiner also 
stated the Veteran's diabetes was not caused by chronic 
kidney infections.  While this opinion did not specifically 
address the questions posed in the Board's remand of October 
2008, it still allows for a grant in this case as it directly 
relates the Veteran's hypertension to the eventual 
development of coronary artery disease and congestive heart 
failure.  

According to the National Institutes of Health and the 
National Heart, Lung and Blood Institute, normal blood 
pressure is a systolic reading of less than 120 or a 
diastolic reading of less than 80.  Prehypertension is 
classified as a systolic reading between 120-139 or a 
diastolic of 80-89.  Stage one hypertension is a systolic of 
140-159 or a diastolic of 90-99 and stage two hypertension is 
a systolic of 160 or a diastolic greater than or equal to 
100.  "Prevention, Detection, Evaluation, and Treatment of 
High Blood Pressure," National Institute of Health, National 
Heart, Lung, and Blood Institute (2003).  

Service treatment records were reviewed.  Records indicate 
the Veteran suffered from elevated blood pressure throughout 
service.  An Overweight Control Roster form from November 
1960 indicated the Veteran's blood pressure was 144/86.  This 
is indicative of stage one hypertension.  In June 1966, his 
blood pressure was 140/80, also indicative of stage one 
hypertension.  During a periodic examination in June 1970, 
the Veteran's blood pressure was again elevated at 142/90.  
In April 1972, blood pressure was 140/120, reflecting stage 
two hypertension.  The Veteran was diagnosed with 
hypertension at that time.  In May 1972, the Veteran's blood 
pressure was 145/95, and several days later, it was 140/90.  
The following month, in June 1972, his blood pressure was 
140/94.  Finally, during the Veteran's discharge examination 
in April 1973, his blood pressure was 124/92.

Post-service records were also reviewed and demonstrate that 
the Veteran continued to experience hypertension following 
service.  Private records indicate that in February 2006, the 
Veteran's blood pressure readings were 132/46, 141/46, and 
170/64.  VA outpatient records also indicate hypertension was 
an active problem in February 2004.  Additionally, records 
indicate the Veteran was taking Lisinopril, an angiotensin 
converting enzyme (ACE) inhibitor, primarily used for 
hypertension.

Hypertension is considered a chronic disease under 38 C.F.R. 
§ 3.309.  With chronic disease shown during service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.309.  

Given the evidence of record, including the in-service 
diagnosis of hypertension, the diagnosis and treatment of 
hypertension following service, the VA medical opinion 
stating the Veteran's immediate cause of death and the 
underlying cause of death were both likely caused by 
hypertension, and resolving all doubt in favor of the 
Appellant, the Board finds that service connection for the 
Veteran's cause of death is warranted.


ORDER

Service connection for the Veteran's cause of death is 
granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


